DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 states “the rollers of a roller carriage”. It is unclear if this is referring to “a roller carriage” introduced in claim 6 or a different roller carriage.
All dependent claims not addressed above are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-9, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meister et al (US 20170313213 A1).
For claim 1, Meister discloses an aircraft passenger seat 10 with a frame 18 which is provided for fastening to a floor of an aircraft passenger cabin with frame 24, with a seat base 14 which is mounted movably on the frame, and a movably mounted backrest 12, wherein at least one rail 26, 28, 30 is fixed on the frame, and wherein the seat base 14 is arranged on the rail such that it can be displaced via guide mechanisms 32, 34, 36.
For claim 2, Meister discloses the aircraft passenger seat as claimed in claim 1, wherein two rails are provided each side.
For claim 3, Meister discloses the aircraft passenger seat as claimed in claim 1, wherein the rail has a guide track for the guide mechanisms inner surface of channels 26, 28, 30.
For claim 4, Meister discloses the aircraft passenger seat as claimed in claim 1, wherein the seat base and the backrest are connected to one another in an articulated manner Para 0004: “The seat pan and backrest rest can be pivotally”.
For claim 5, Meister discloses the aircraft passenger seat as claimed in claim 1, wherein the at least one rail is arranged below the seat base Fig. 4A-C: rail 28 is below the seat base.
For claim 6, Meister discloses the aircraft passenger seat as claimed in claim 1, wherein the guide mechanisms comprise a roller carriage rollers 32, 34, 36.
For claim 8, Meister discloses the aircraft passenger seat as claimed in claim 1, wherein the at least one rail has guide tracks which lie opposite one another top and bottom sides of inner surface of each channel 26, 28, 30 are opposite one another.
For claim 9, Meister discloses the aircraft passenger seat as claimed in claim 8, wherein at least one guide track on the rail is concave 28 is curved and concave from the top.
For claim 12, Meister discloses the aircraft passenger seat as claimed in claim 1, wherein the at least one rail has a guide track which is curved in such a way that the seat base can be moved forward and upward 28 is curved to move the seat forward and upward.
For claim 13, Meister discloses the aircraft passenger seat as claimed in claim 1, wherein the at least one rail is mounted on two supporting tubes of the frame which are spaced apart Fig. 3B shows at least two tubes attached to both sides of frame 18 and supporting the rails.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meister et al (US 20170313213 A1) in view of Williamson et al (US 20060103203 A1).
For claim 7, Meister discloses the aircraft passenger seat as claimed in claim 6, but fails to disclose a plurality of rollers arranged on the roller carriage.
However, Williamson teaches an aircraft passenger seat with a slidable seat base Fig. 2: base 102 and a roller carriage Fig. 10 with a plurality of rollers 138, 146 arranged on the roller carriage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Meister by having a plurality of roller arranged on the roller carriage as disclosed by Williamson. One of ordinary skill in the art would have been motivated to make this modification to distribute the weight between multiple roller for smoother rolling and increased structural stability.
For claim 10, Meister discloses the aircraft passenger seat as claimed in claim 7, but fails to disclose that the rollers of the roller carriage, which is arranged displaceably together with the seat base on the at least one rail, are prestressed on the rail.
However, Williamson teaches rollers of a roller carriage Fig. 10, which is arranged displaceably together with the seat base Fig. 2-3, seat base rolls along roller mechanism 128, which are prestressed on the rail Fig. 17-18, Para 0038; “the roller mounting mechanism 148 includes a spring 150 and a pin 152 that is held into the roller mounting mechanism”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Meister by having the rollers be prestressed on the rail by a spring as disclosed by Williamson. One of ordinary skill in the art would have been motivated to make this modification to use the prestressed roller pin locking mechanism to lock the chair in a position as taught by Williamson in Para 0038.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meister et al (US 20170313213 A1) in view of Williamson et al (US 20060103203 A1), further in view of De La Garza et al (US 20190152606 A1).
For claim 11, Meister discloses the aircraft passenger seat as claimed in claim 10, but fails to disclose that the rollers of a roller carriage are mounted by way of a ball bearing and/or an anti- friction bearing.
However, De La Garza teaches an aircraft passenger seat Fig. 1 wherein the rollers of a roller carriage are mounted by way of a ball bearing and/or an anti- friction bearing Para 0014: “first and second spaced-apart bearings carried by the seat base and positioned for rolling movement in the guideway”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Meister by using ball bearings to provide the rolling motion as disclosed by De La Garza. One of ordinary skill in the art would have been motivated to make this modification to provide a low friction mechanism to allow rolling of the seat base.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meister et al (US 20170313213 A1) in view of Simpson et al (US 20200047890 A1).
For claim 14, Meister discloses the aircraft passenger seat as claimed in claim 1, further comprising an adjusting mechanism configured on the backrest, with the result that the backrest and the seat base which is coupled to the backrest can be moved by means of the adjusting mechanism Para 0024: “linear actuator disposed beneath the seat pan 14 or behind the backrest 12”. But fails to teach an enclosure of the backrest.
However, Simpson teaches an aircraft passenger seat Fig. 2 with an enclosure of the backrest Figs. 2-3 show removal of cover 10 and 12 with form an enclosure.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Meister by enclosing the backrest as disclosed by Simpson. One of ordinary skill in the art would have been motivated to make this modification to provide a soft and comfortable material for the passenger to interact with and to protect the internal structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        

/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        3/26/2022